DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4, 6, 7, 9 and 10 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the specification and claims as filed does not provide support for claiming that the first metal paste excludes the second metal and that the second metal paste excludes the first metal in claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4, 6, 7, 9 and 10 are rejected under 35 U.S.C. 112(b)
Regarding claim 1, claim 1 recites the limitation "the ceramic substrate" in 5, 12 and 13.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 2, 4, 6, 7, 9 and 10, claims 2, 4, 6, 7, 9 and 10 are rejected for their incorporation of the above due to their dependence on claim 1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morioka et al. (US 2013/0032382 A1), hereinafter Morioka, in view of Haq et al. (US 5,855,995 A), hereinafter Haq, both originally of record in the Non-Final rejection dated December 30, 2019.

Regarding claims 1, 2, 4, 6, 7, 9 and 10, Morioka teaches a hermetic feedthrough for an implantable medical device ([0002]), including a base/main body (112) (FIG. 1, [0029]) (corresponding to a hermetic package comprising a container), the base including a ferrule (1116) that may be titanium (FIGs. 4 and 5; [0039]) (corresponding to a metal container) with a ceramic feedthrough (1112) brazed to the ferrule (1116) (FIGs. 4 and 5; [0039]; [0004]) (corresponding to the container (ferrule-base) is brazed (bonded) to the substrate (ceramic-which is insulating) the ceramic feedthrough (1112) (FIGs.4-7; [0039]-[0040]; [0004]) contains at least one via straight through it (1120) (FIGs. 6-7; [0040]; [0004]), and the via (hole) is filled with an electrically conductive paste including platinum ([0004]) through to the top planar surface of via 1120 (FIGs. 6-7; [0040]; [0004]), and the base, including the ceramic feedthrough, is hermetically sealed and biocompatible for use as an implantable medical device ([0004]; [0034]; 
Haq, in the similar field of endeavor, hermetic seals for ceramic substrates (Col. 11 Lns. 6-18), teaches layers of a second metal paste (tungsten), in internal vias (within the surface) that are coplanar with vertical surfaces of the substrate (68) including a metal different from the first metal (platinum), in external vias (66) (at the outer surface), with more than three total layers in the substrate (Col. 9 Lns. 4-18-internal and external vias contain different metal pastes; Col. 11 Lns. 51-57-external vias contain platinum; Col. 17 Lns. 20-25-external vias contain platinum; Col. 13 Lns. 14-17-internal vias contain tungsten; FIG. 6), specifically that the external paste may contain no tungsten (Col. 17 Lns. 28-29) and the internal paste contains about 85% by weight tungsten and about 15% by weight an organic binder (adding to 100%, i.e. no first metal is contained) (Col. 14 Lns. 11-16).  As shown in FIG. 6 there are planes where the metal in the external vias (66) are coplanar with the outer (top or bottom) surface and there are planes where the metal in the internal vias (68) is coplanar with the internal surface of the case (16) (FIGs. 1 and 6; Col 5. Lns. 55-61).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Morioka to include layers of a second metal paste (tungsten), in internal vias (within the surface) that are coplanar with vertical surfaces of the substrate including a metal different from the first metal (platinum), in external vias (at the outer surface), with more than three total layers in the substrate, specifically that the external paste may .

Response to Arguments
Applicant’s claim amendments filed August 02, 2021, with respect to 35 U.S.C. 112(b) rejections of planar inside and outside surfaces have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of March 31, 2021 has been withdrawn. 

Applicant has not addressed all 35 U.S.C. 112(b) rejections of “the ceramic substrate” of March 31, 2021, and this rejection is therefore maintained.

Applicant's arguments filed August 02, 2021 have been fully considered regarding the 35 U.S.C 103 rejections, but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,   are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s assertion that neither reference teaches a different metal on the inside surface than on the exterior (outside surface) is not persuasive as Haq clearly teaches it, as discussed above (the external paste may 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784